 228DECISIONSOF NATIONALLABOR RELATIONS BOARDTaylor PublishingCompanyandLocal 267, Lithog-raphers&Photoengravers International Union,AFL-CIO, and Local No. 67,InternationalBrotherhood of Bookbinders,AFL-CIO, JointPetitioners.Case 16-RC-4526August 28, 1967DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNPursuant to a stipulation for certification uponconsent election, an election by secret ballot wasconducted on March 16, 1967, under the directionand supervision of the Regional Director for Region16, among the employees in the unit describedbelow. At the conclusion of the election, the partieswere furnished with a tally of ballots, which showedthat of approximately 1,127 eligible voters, 985 bal-lotswere cast, of which 456 were for, and 490,against, the Petitioners, 38 ballots were challenged,and 1 was ruled void. The challenged ballots weresufficient in number to affect the results of the elec-tion. On March 22, 1967, the Petitioners filed time-ly objections to conduct affecting the results of theelection.In accordance with National Labor RelationsBoard'sRulesandRegulations,Series 8,asamended, the Acting Regional Director conductedan investigation and, on June 8, 1967, issued andduly served upon the parties his report on chal-lenged ballots and objections to election, recom-mending that the Petitioners' objection 2 be over-ruled, that objection 1 be sustained, and thereforethat the election be set aside.' The Acting RegionalDirector further recommended that the Boardsustain 21 of the 38 challenges. Thereafter, on June30, 1967, the Employer filed timely exceptions tothe report insofar as it recommended that the elec-tion be set aside on the basis of objection 1 and that21 of the challenges be sustained.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Joint Petitioners are labor organizationsclaiming to represent certain employees of the Em-ployer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. In accordance with the stipulation of theparties, we find that the following employees of theEmployer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees em-ployed by Taylor Publishing Company at its plantlocated at 1550 W. Mockingbird Lane, Dallas, Tex-as; excluding all other employees, including officeclerical,professionalemployees,guards,watchmen, and supervisors as defined in the Act, asamended.5.The Board has considered the Acting Re-gionalDirector's report, the Employer's excep-tions, and the entire record in the case, and finds asfollows:2The Petitioners argue in their objection 1 that theelection should be set aside under theExcelsiorrule3 because the Employer failed to furnish the listof the names and addresses of its employees within7 days after the Regional Director's approval of thestipulation for consent election agreement. Whilethe Employer does not deny that the list was filedon March 7, 1967, 1 day after the prescribed filingtime and 9 days before the scheduled election, itcontends that its failure to comply with theExcelsiorrule was inadvertent and points out thatitmade a timely and reasonable effort to cure the ef-fect of the oversight by requesting that the electiondate be reset in order to permit the Petitionerslonger access to the payroll list and addresses. Ac-cordingly, the Employer argues that its conduct wasin substantial compliance with theExcelsiorrule soas not to warrant the setting aside of the election.While recognizing that theExcelsiorrule neednot be mechanically applied,' the Acting RegionalDirector concluded, in view of the large size of theunit here involved, that the Petitioners' possessionof theExcelsiorlist for a period of only 9 days priorto the election did not afford the Petitioners suffi-cient opportunity to communicate with employeesprior to the election. In the particular circumstancesof this case, we disagree. The Employer filed theExcelsiorlist only 1 day late, and the list was avail-able to Petitioners for a 9-day period prior to theelection, rather than for the 10-day period that strictadherence to theExcelsiorrule would have provi-IThe Petitioner, by telegram datedMay 19, 1967, requestedwithdrawalof all objections other than I and 2, and the ActingRegionalDirector approved the withdrawalrequeston May 31, 1967xNo exception having been taken thereto, we adopt theActing Re-gional Director's recommendations that 17 challenges and Petitioners' ob-jection No 2 be overruled'Excelsior Underwear Inc,156 N LRB 12364SeeProgram AidsCompany, Inc, 163 N LRB 145167 NLRB No. 50 TAYLOR PUBLISHING CO.229ded.5Moreover, its effort to obtain a delay which,merely by a 1-day postponement in the election,could have cured the effect of any noncomplianceplainly confirms its intention to make the list avail-able to the Unions for the full period prescribed bythe rule. In these circumstances, we are unwilling,absent an affirmative showing to the contrary, tofind that the Petitioners were not afforded sufficientopportunity to communicate with employees priorto the election, and we therefore conclude that theEmployer substantially complied with the require-ments of theExcelsiorrule.Accordingly, we shalloverrule the Petitioners' objection 1.As indicated, the tally of ballots shows that 456votes were cast for the Petitioners, that 490 werecast against them, and that 38 were challenged. TheRegional Director sustained 21 of the challengesand overruled the remaining 17. The Employer hasfiled exceptions with respect to the 21 sustainedchallenges.We have considered these exceptionsand find that with respect to the challenged ballotsofBob Kirkpatrick,NancyM. Jones, SharonBriggs, Ann Mihal, and Carol Webster, all of whichwere sustained by the Acting Regional Director,the Employer's exceptions raise no material or sub-stantial issue of fact or law which would warrantreversal of the Acting Regional Director's findingsand recommendations. All five of the individualsnamed were found by the Acting Regional Directortohave- had no employment status during theprescribed eligibility period.As the Acting Re-gional Director applied the proper test in sustainingthe challenges to their ballots and as the Employerhas failed to allege facts contradicting those foundby the Acting Regional Director, there appears tobe no basis for the hearing requested by the Em-ployer. Since the remaining 16 challenges sustainedby the Acting Regional Director, even if combinedwith the 17 overruled, are insufficient in number to,affect the results of the election, we find it unneces-sary to pass upon the Acting Regional Director'srulings and the Employer's exceptions with respectto them.As the tally of ballots shows that the Unions havenot received a majority of the valid votes cast in theelection, and as the challenged ballots that we havenot passed upon are insufficient in number to affectthe results of the election, we shall certify theresults of the election.CERTIFICATION OF RESULT$ OFELECTIONIT IS HEREBY CERTIFIED that a majority of thevalid votes have not beencast for Local 267,Lithographers& Photoengravers InternationalUnion, AFL-CIO, and Local No.67, InternationalBrotherhood of Bookbinders,AFL-CIO, JointPetitioners,in the election held herein,and that saidUnions do not constitute the exclusive representa-tive of the employees in the unit found appropriatewithin the meaning of Section 9(a) of the NationalLaborRelations Act, as amended.'As theRegional Director had scheduled the electionforMarch 16and had directed submission of theExcelsiorlist byMarch 6, if the Em-ployer had furnished the list on that date, it would have been available tothe Unions for 10 days at most.